Citation Nr: 0710663	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  99-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for blocked nasal lacrimal 
duct.


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active military duty from April 1955 to 
July 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).


FINDING OF FACT

The medical evidence does not show a relationship between the 
veteran's current blocked nasal lacrimal duct disorder and 
his military service. 


CONCLUSION OF LAW

A blocked nasal lacrimal duct was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 &Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
July 2004, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish service 
connection. In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
relevant private medical evidence was received from the 
veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).   Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The letter sent by VA to 
the veteran in July 2004 stated "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know. If you have any evidence that has 
not previously been considered in your possession that 
pertains to your claim, please sent it to us."  Consequently, 
the duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The veteran was not informed of the relevant law on 
disability ratings and effective dates if any of his claims 
was granted.  However, since the veteran's claim for service 
connection for a blocked nasal lacrimal duct is being denied, 
no disability rating or effective date will be assigned.  
Consequently, there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In the instant case, the 
veteran's service medical records are not available and are 
presumed destroyed in a fire at the  National Personnel 
Records Center (NPRC) in 1973.  As the veteran's service 
medical records are not available, the VA has a heightened 
duty to assist the veteran in the development of his claim.  
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).  In a report 
of contact dated in June 2001, the veteran stated that he was 
putting up a high fence in Topeka, when he fell and injured 
his nose.  He did not know what month or season during which 
this injury occurred.  Thereafter, in March 2002, the veteran 
stated that he injured his nose on May 1, 1955, when he fell 
off a rope bridge and in September 1955, he was treated with 
eye drops.  The veteran stated that the incidents happened a 
long time ago and was having trouble remembering the exact 
dates.  Clinical records were requested from NPRC; however, 
it was reported that none were available.  Nevertheless, VA 
and private medical records have been obtained, and 
examinations have been conducted.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, including at his October 2003 personal hearing 
before the Board.  The Board additionally finds that general 
due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2006).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Finally, to the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds that error to be harmless.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  In this case, however, as there is 
no evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the veteran's service medical records are 
unavailable and are presumed to have been destroyed by fire.  
As VA has been unable to obtain these service medical 
records, it has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Despite the absence of the veteran's service medical records, 
the initial postservice medical evidence of a blocked nasal 
lacrimal duct was in 1998, over 40 years subsequent to his 
service discharge.  A VA examination conducted in September 
1998, stated that the veteran fell and fractured his nose, 
injuring his left nasal lacrimal duct.  On examination, the 
veteran complained of increased tearing from his left eye.  
The veteran's left eye was teary and did not "appear to 
empty into the left nostril.  There was always a flow of 
tears because of blockage of the nasal lacrimal duct."  The 
diagnostic impression included "[r]esiduals of the injury 
from a fall from a fence results in a fracture of the left 
nose, which is healed, but leaving [the veteran] with a 
blocked left nasal lacrimal duct."

VA outpatient treatment records from 1999 show treatment by 
the veteran's primary care provider at VA.  A history of a 
facial fracture in service was reported.  The veteran's 
primary care provider reported in February 2001, that the 
veteran sustained an orbital and facial fracture during his 
tour of duty in the military from 1955 to 1956.  The VA nurse 
practitioner stated that "injuries that occurred during 
military service are now adversely affecting him."

A statement from G. E. Fisher, M.D., reported that the 
veteran was a patient of "the late E. L. Clark, M.D. from 
1969 to 1991."  Dr. Fisher reported that the veteran 
sustained an orbital and facial fracture during military 
service, and indicated that the injuries the veteran incurred 
in service were now "adversely affecting him."  Dr. Fisher 
reported that the veteran's eye was injured when his nose was 
fractured, as was his tear duct.  The RO requested the 
records from Dr. Fisher upon which this opinion was based, 
but no response was received.  Thereafter the veteran stated 
in August 2004, that no "outside" doctor had treated him 
the injuries he incurred in service.  

In May 2004, a VA outpatient treatment record reported a 
history of a broken nose during basic training with swelling 
and discharge from his lacrimal duct on the lower left side 
since that time.  The impression was lacrimal duct 
obstruction of the left eye, secondary to old trauma.  A VA 
examination conducted in October 2004, found epiphora of the 
left eye, status post trauma to nose 50 years ago.  A 
complete lacrimal drainage system obstruction was found in 
the left eye, and the right eye showed an inferior 
cannalicular system.  Thereafter, a VA examination dated in 
January 2005 conducted by the Chief of Optometry found a 
complete nasal lacrimal duct obstruction of the left eye, 
with relevant history of a broken nose.   

In November 2006, the VA Chief of Optometry that conducted 
the January 2005 VA examination stated that 

[the veteran] was [examined] in our eye 
clinic on several [occasions] and found 
to have epiphora secondary to obstruction 
of the left lower lacrimal duct.  It was 
[speculated] that this might have been 
caused by [an] orbital fracture/broken 
nose [the veteran] said he [experienced] 
while in service.

In reviewing [the veteran's claims file] 
there was no medical record of [an] 
orbital fracture/broken nose.  There was 
a deposition in which [the veteran] 
stated he broke his nose during the first 
week of basic training.  However, he also 
stated that he did not miss any duty due 
to the injury or [experienced] epiphoria 
at that time.

While a broken nose can cause epiphoria 
and lacrimal duct obstruction, I cannot 
find any documented evidence that such 
any injury actually [occurred] while he 
was on active duty.  Therefore, I am 
unable to make any conclusions concerning 
whether or not the injury [the veteran] 
said he had caused the obstruction of his 
lacrimal duct.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The veteran's service medical 
records are not available.  The veteran has testified that he 
broke his nose in service.  Although the veteran' testimony 
is competent evidence as to the fact that he fell and injured 
his nose, as he is not a physician, his testimony is not 
competent evidence that his nose was fractured as a result of 
this injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Additionally, although both private and VA health care 
providers have reported a history of a nose fracture in 
service, or that the veteran currently has a disorder 
"status post" nose fracture, this evidence is not competent 
medical evidence providing the necessary medical nexus 
between any incident in service and a current disorder.  As 
there is no medical evidence of a nose fracture in service or 
evidence of the current disorder for more than 40 years 
subsequent to the veteran's discharge from the military, the 
examiners based their opinions on the statements of the 
veteran alone.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Such evidence cannot enjoy the presumption of truthfulness, 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under 
consideration").  

The VA Chief of Optometry opined in 2006, that based on the 
lack of medical documentation, he was unable to make any 
conclusion as to whether the claimed injury in service caused 
the obstruction of his lacrimal duct.  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current blocked nasal lacrimal 
duct to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment of 
symptomatology of this disorder is more than 40 years after 
his period of service had ended.  See cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  As 
there is no evidence which provides the required nexus 
between military service and the blocked nasal lacrimal duct, 
service connection for this disorder is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a blocked nasal lacrimal duct is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


